Order entered October 5, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00588-CR

                               JAYONA E. JONES, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-75712-S

                                          ORDER
        On September 28, 2018, we granted the motion of Dianne Jones McVay to withdraw as

counsel and ordered the trial court to appoint new counsel to represent appellant in the appeal.

We have received the trial court’s order appointing Allan Fishburn as appellant’s new attorney.

We DIRECT the Clerk to add Allan Fishburn as appellant’s appointed attorney of record.

        We ORDER appellant to file her brief by November 9, 2018.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.



                                                     /s/   LANA MYERS
                                                           JUSTICE